DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16489374, filed on 8/28/2019.
Drawings
The drawings are objected to because, in Figs 3, 11-17, 27-29, the label letters (a), (b), (c), (d) should be changed to be capital letters (A), (B), (C), (D) . In numbering of views, Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter (MPEP §1606 Drawings).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5-6, 8, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horio et al. (US 20110199461 A1).

Regarding Claim 1, Horio discloses A video image processing device (ABS reciting “A motion locus creation system”) comprising: 
at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to perform: 
(¶183 reciting “it is possible for display motion locus generation apparatuses 330, 410, 510, 610, and 710 used in Embodiments 3 through 8 respectively to be implemented by means of a general-purpose computer such as a personal computer, with the processing included in motion locus generation apparatuses 330, 410, 510, 610, and 710 being implemented by reading software programs corresponding to the processing of each processing section stored in computer memory, and having these programs executed by a CPU.”)
controlling to display a trajectory indicating a change in a position of an object in a video image, (Fig. 8 showing a trajectory, i.e. the motion locus L0. ¶103 disclosing to display a trajectory L0, and reciting “FIG. 8 is an example in which . . .  motion locus (path of movement) L0 having three-dimensional information for object OB1 is displayed”. Further, ¶118 reciting “ Imaging apparatus 310 is a video camera”; in addition, ¶123 reciting “Display apparatus 350 is a two-dimensional display that performs combined display of an image based on moving image data and a motion and 
controlling to display an image of the object corresponding to a vicinity of the trajectory in the video image around a part of the trajectory. (Fig. 8 showing a an image of the object OB1. ¶103 disclosing to display a trajectory L0, and reciting “Motion locus L0 is formed by connecting historical positioning points of object OB1 indicated by black circles in the drawing. FIG. 8 is an example in which a human object that is object OB1 is displayed together with a motion locus.”)

Regarding Claim 2, Horio discloses The video image processing device according to claim 1, wherein, 
the at least one processor controls to display images of the object at plural different points of time along the trajectory. (¶103 disclosing displaying historical positioning points of object OB1 along the trajectory, and reciting “Motion locus L0 is formed by connecting historical positioning points of object OB1 indicated by black circles in the drawing. FIG. 8 is an example in which a human object that is object OB1 is displayed together with a motion locus.” See figs. 8, 13A, 19)

Regarding Claim 4, Horio discloses The video image processing device according to claim 1, wherein, 
the at least one processor controls to display the image of the object in the vicinity of a part of the trajectory. (Figs. 8, 13A, 19 showing the object OB1 displayed in the vicinity of a part of the trajectory L0/L1.)

Claim 5, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 6, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 8, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 20110199461 A1), and in view of Kurata et al. (US 20140101169 A1).

Regarding Claim 3, Horio discloses The video image processing device according to claim 1.
However, Horio does not explicitly disclose the at least one processor controls to display information of time in the vicinity of a part of the trajectory.
Kurata teaches “as shown on the right of FIG. 18, a movement locus by train from the start location (Saginomiya) to the goal (Ohsaki) is displayed on the map 450. Accordingly, on which line the user moved can be presented in an easy-to-understand manner. While position information is displayed in the map 450, time information 452 of the position information may be displayed in the display unit 150.” (¶209). In other words, Kurata teaches displaying information of time in the vicinity of a part of the trajectory (Saginomiya to Ohsaki). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Horio) to additionally display information of time in the vicinity of a part of the trajectory (taught by Kurata). The suggestions/motivations would have been to present a user’s movement in an easy-to-understand manner (¶209), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 7, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI WANG/Primary Examiner, Art Unit 2611